 444DECISIONS OF NATIONALLABORRELATIONS BOARDclerks, and production control dispatchers.The record reveals thatemployees in the first six of these classifications perform the technicalfunctions necessary for the translation of engineering blueprints anddesigns into the graphic and written instructions and specificationsrequired to direct the actual fabrication of tools and the assembly ofthe aircraft and its subassemblies.They include all the technicalemployees in the tooling subdivision.Employees in the last five ofthe above-listed job classifications-the duplicating machine operators,clerks, and dispatchers-although they work in close association withthe planners and may be promoted to lower planner classifications-areengaged entirely in clerical work.The record in this case does not establish to our satisfaction that theunit sought includes all the technical employees working in the manysubdivisions of the Employer's Tulsa division plant.For this reason 2and because the unit requested by the Petitioner also includes non-technical employees, we find the requested unit inappropriate for thepurposes of collective bargaining and shall dismiss the petition.[The Board dismissed the petition.]9 SeeDouglasAuroraft Company, Inc,92 NLRB 702, at 703;E. I. Dupontde Nemoursand Company,Inc,107 NLRB 734, at 740.American Loose Leaf CorporationandBookbinders & MachineOperatorsUnionNo. 25, International Brotherhood of Book-binders,AFL.Case No. 2-CA-4261. August 1, 1955DECISION AND ORDEROn May 25, 1955, Trial Examiner Arthur Leff issued his Interme-diate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUponthe entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor113 NLRB No. 49. AMERICAN LOOSE LEAF CORPORATION445RelationsBoard hereby orders that the Respondent, American LooseLeaf Corporation, New York, New York, its officers, agents,successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain with Bookbinders & Machine OperatorsUnion No. 25, International Brotherhood of Bookbinders, AFL, asthe exclusive representative of all production and maintenance em-ployees at the Respondent's New York, New York, plant, excludingall office clericals, guards, professional employees, and supervisors asdefined in the Act.(b) Interfering in any manner with the efforts of Bookbinders &Machine Operators Union No. 25, International Brotherhood of Book-binders, AFL, to bargain collectively with the Respondent on behalfof the employees in the aforesaid bargaining unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Bookbinders & MachineOperators Union No. 25, International Brotherhood of Bookbinders,AFL, as the exclusive representative of all employees in the bargain-ing unit described herein with respect to wages, rates of pay, hours ofemployment, or other terms and conditions of employment, and if anunderstanding is reached, embody such understanding in a signedagreement.(b)Post at its New York, New York, plant, copies of the noticeattached to the Intermediate Report and marked "Appendix A." 1Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by a representativeof the Respondent, be posted by it for a period of sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to the employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IThis notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"in the caption thereof the words"A Decision and Order."In the eventthat this order is enforced by a decree of a United States Court of Appeals,there shall besubstituted for the words"Pursuant to a Decision and Order" the words"Pursuant to aDecree of the United States Court of Appeals, Enforcing an Order "INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed by Bookbinders&Machine OperatorsUnion No. 25,InternationalBrotherhoodof Bookbinders, AFL, hereincalled the Union, theGeneral Counsel of the NationalLabor RelationsBoard,by theRegional Directorfor the Second Region(New York City),issued his complaint,dated April 22, 1955;against AmericanLoose LeafCorporation,herein called the Respondent,alleging in 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstance that the Respondent engaged in unfair labor practices within the meaningof Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 61 Stat. 136, herein called the Act, by refusing, since on or aboutMarch 7, 1955, to bargain collectively with the Union as the exclusive representativeof its employeesin anappropriate unit.The Respondent in its answer denied thecommission of unfair labor practices and set out certain alleged affirmative defensesmore fully to be adverted to below.Pursuant to notice, a hearing was held on May 9, 1955, at New York City,before Arthur Leff, the Trial Examiner duly designated by the Chief Trial Examiner.All parties were represented at the hearing by counsel and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the opening of the hearing a motion by the Respondentwas denied to strike from the complaint an allegation thereof that the Respondenthad violated Section 8 (a) (1) of the Act, in addition to Section 8 (a) (5), by refusingto bargain with the Union.At the close of the hearing, a motion of the GeneralCounsel was granted, to conform the pleadings to the proof with regard to minorvariances.Opportunity was afforded all parties to argue orally upon the record andto file briefs and proposed findings and conclusions.On May 23, 1955, the Re-spondent filed a brief and proposed findings of fact and conclusions of law, whichhave been considered.At that time, the Respondent also filed a motion for an orderrequiring the Union to supply the Board with a copy of a document adverted to inthe testimony of a witness. The motion is denied.'Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAmerican Loose Leaf Corporation, a New York corporation, with its principaloffice and place of business in New York City, is engaged in the manufacture, sale,and distribution of loose leaf binders and related products.During the year preced-ing the issuance of the complaint, the Respondent manufactured, sold, and distributedproducts valued in excess of $200,000, of which products valued in excess of $100,000were shipped from its New York City plant in interstate commerce to States of theUnited States other than the State of New York. The Respondent admits that it isengaged in commerce within the meaning of the Act._9II.THE LABOR ORGANIZATIONINVOLVEDBookbinders & Machine Operators Union No. 25, International Brotherhoodof Bookbinders, affiliated with the American Federation of Labor, is a labor organ-ization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESUpon a petition for certification duly filed by the Union in Case No. 2-RC-7136,and after hearing held thereon, the Board, on January 19, 1955, issued a Decisionand Direction of Election in which it directed an election in a unit of the Respondent'semployees consisting of all production and maintenance employees at the Respond-ent'sNew York- City plant, excluding all office clericals, guards, professional em-ployees, and supervisors as defined in the Act-the unit found by the Board to be'appropriate, and which I likewise find to be appropriate, for the purposes of collec-tive bargaining within the meaning -of Section 9 (b) of the Act.On February 11,1955, an election by secret ballot was conducted under the supervision of the Re-gionalDirector for the Second Region.Upon conclusion of the election, a tallyof ballots was furnished to and certified by the observers for the Union and theRespondent.The tally showed that of approximately 85 eligible votes, 83 castlAithough the motion is directed to the Board rather than to the Trial Examiner, it ishere treated as if it had complied with the procedural requirements of the Board's Rulesand Regulations, providing that motions of this kind be addressed to the Trial Examinerbefore transfer of the case to the BoardThe Respondent's present motion is untimely.Though it might have done so then, at the hearing the Respondent neither moved for anorder requiring the production of the document it now seeks, nor did it attempt to invokethe subpena processes available to it for the production of that document.Moreover, evenif"the document showed what the Respondent speculates it might show, it would neitherestablish the Respondent's contention that the Union 'line no intention to bargain for allemployees in the appropriate unit in this case, nor alter'tlie ultimate findings of'fact andconclusions of law made below. AMERICAN LOOSE LEAF CORPORATION447Valid ballots of which 50 were in favor of representation by the Union and 33against.No objections to the election or to its conduct were filed within the timeprovided therefor.On February 21, 1955, the Board certified the Union as thebargaining representative of the employees in the said appropriate unit.His foundthat at all times-since February 21, 1955, the Union was, and now is, by virtueof Section 9 (a) of the Act, the exclusive representative of all employees in theaforesaid unit for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment.On March 4, 1955, the Union by letter requested the Respondent to bargaincollectively with it as the exclusive representative of the Respondent's employees inthe unit found appropriate above. In a letter to the Union, dated March 7, 1955,the Respondent refused to bargain,and to that position it still adheres.In defense of its refusal the Respondent contends that: (1) The unit for whichtheUnion seeks to bargain is not an appropriate one; (2)the Respondent wasdenied a fair hearing in the representation proceeding and that the Board'sDirec-tion of Election in that proceeding was therefore invalid;and (3)the Union "hasneither the capacity nor the intention to bargain for all the employees embracedwithin the certified unit."The Respondent's first contention,that the bargaining unit is an inappropriate one,was fully litigated before the Board in the representation proceeding and was ruledupon by the Board adversely to the Respondent. The Board's ruling on that issuerepresents the law of this case,binding uponme.TheRespondent in this complaintproceeding offered no new or additional evidence on the unit issue, but merelydeclared its purpose, as is its right,to test the validity of the Board's earlier unitdetermination in the circuit court of appeals on the basis of the evidence adducedin the representation hearing.The Respondent's second contention,relating to the alleged unfairness of therepresentation hearing, is predicated upon(a) the refusal of the hearing officerin the representation proceeding to disqualify himself for alleged prejudice; 2 and(b) the hearing officer's exclusion during the representation hearing of testimonywhich, according to the Respondent, would have established that the Union neitherintended to nor had the capacity to bargain for and represent all employees in theappropriate unit.The hearing officer's denial of the Respondent'sdisqualificationmotion was specifically considered by the Board and explicitly affirmed byit in itsDecision and Direction of Election.It is no longer an open issue in this case, atleast not at this level of the complaint proceeding.The hearing officer's exclusionof the proffered evidence was not explicitly adverted to in the Board's Decision andDirection of Election.However,the general finding therein made, that the hearingofficer's rulings were free from prejudicial error,may be read as an affirmance bythe Board of the hearing officer's rulings in that regard. In any event, even werethere error in the exclusion, such error must be viewed as having been cured at thehearing in this complaint proceeding,where the Respondent was allowed, overobjection of the General Counsel and the Union, to adduce evidence to support itsthird contention which is considered below on its merits.At the hearing, the Respond-ent's counsel conceded that the evidence so adduced covered in substance the matterthe Respondent claims it was improperly prevented from introducing at the repre-sentation hearing.The Respondent's third contention,and the one it principally stresses in this pro-ceeding, that the Union has neither the capacity nor intention to bargain for allemployees in the appropriate unit,isbased upon what the Respondent asserts tobe certain constitutional restrictions on admissions to membership in the Union andon the scope of the Union's representational jurisdiction.More precisely, the Re-spondent submits that the Union is unauthorized under its own governing laws toadmit into membership or to represent the female employees in the bargaining unit.On that basis, as well as on the basis of other existing contracts in the industry, itasks the Board to infer an intention on the part of the Union to represent only maleemployees in the bargaining unit and to assign the representation of femaleemployees to a sister local of its parent International.As evidentiary support for itsposition the Respondent points:(1) To a provision in the International's constitutionimplying that except in cities where local conditions do not permit the formation ofa separate women's local,female members are to be grouped in separately chartered2 At the representation bearing the Respondent unsuccessfully moved to have the hear-ing officer disqualify himself, asserting that the hearing officer had shown prejudice by ex-pressing his opinion in a preliminary conference that a production and maintenance unitsuch as wassought by the Union was an appropriate one. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocalsdistinct from the male locals; (2) to a provision in the Union's local constitu-tion and bylaws that may be read as confining trade jurisdiction in the Union onlyover male bindery employees along with female gold layers, to the exclusion, however,of all other female employees within the International's general jurisdictional sphere;(3) to the fact that the Union has a sister local in New York City, known as Local43,Women's Bindery Workers, that is composed exclusively of female bindery work-ers; (4) to other contracts in the bookbinding industry in New York City, showingthat in the past separate bargaining units were established for male employees andfor female employees, respectively, except for female gold layers who are included inthe male units, with the male units represented by the Union and the female units byits sister local, each local having its own contract, (5) to the fact that on a previousoccasion-in 1937-the Union, after having petitioned the Board for certificationas the representative of both male and female employees of another employer, enteredinto a collective-bargaining agreement with that employer covering only male em-ployees, arranging to have the female employees separately represented by its sisterlocal; 3 and (6) to a statement madein 1937to the Respondent's counsel by anunidentified union representative during the negotiations involving that otheremployer to the effect that although under established union practice a single petitionhad been filed by the Union for a unit of all bindery employees, for purposes ofactual bargaining the unit would have to be split up into male and female com-ponents, each represented by a separate local.The Respondent, however, made noclaim that with specific reference to the bargaining unit involved in this proceedingthe Union had ever stated to the Respondent that it did not intend to represent andbargain forallemployees, both male and female, in the appropriate unit for whichit had been certified, and the only record evidence on that pointis tothe contrary.The Union at the hearing disputed the Respondent's assertion that it was barredby its own governing laws from admitting into membership or acting as the repre-sentative of all employees of the Respondent in the appropriate unit, male as wellas female.Uncontradicted and credited testimony was adduced to show that theUnion does number among its membership some female workers other than goldlayers.Moreover, Jacob Neumeyer, the Union's business representative, testifiedthat the Union within the past year had been officially and specifically authorized andadvised by its International to organize, accept into membership, represent, andbargain forallemployees-male and female-in specialty shops such as that operatedby the Respondent.More significantly, Neumeyer testified unequivocally that it was the Union's intentwhen it filed its representation petition in Case 2-RC-7136, and that it still is itsintent, to represent and bargain forallemployees in the appropriate bargaining unitfound above.Neumeyer further testified that with respect to that unit the Unionhas no arrangement with Local 43 under which the representation of female em-ployees is to be assigned to that local, and that the Union had no intention of turningover to its sister local bargaining rights for any employees in the unit.As the Board has frequently held under similar circumstances,it isnot the eligibilityof employees to membership nor the exact extent of a union's constitutional juris-diction, but its willingness to represent all the employees in the bargaining unit, thatis controlling on an issue of this kind.The Stickless Corporation,110 NLRB 2202;Gusdorf & Son,107 NLRB 998;Buzza Cardoza Company,NLRB40; Fox DeLuxeFoods, Inc.,96 NLRB 1132. In this case, the evidence relied upon by the Respondentis found insufficient to overcome the Union's unequivocally declared willingness andintent to represent and bargain for all in the unit it has been chosen to represent.Thefact that the Union in the past has divided with its sister local the representation ofmale employees and female employees, respectively, in organized shops of otheremployers, is not alone enough to establish that it will similarly do so with regardto the Respondent's employees.Particularly is this so since it appears that thedivided representation has occurred in situations where, unlike here, there was noBoard certification or unit finding, and the separate male and female units bargainedfor were voluntarily agreed upon by the employers.Under the law, the Union asthe certified agent is required to represent equally and to bargain for all in the unitfor which it has been certified. Should it fail to do so, the Respondent will then bein a positionto petition the Board to revoke the Union's certification, and there wouldalso be available to the Respondent those remedies which exist by virtue of the un-s It was conceded, however, that the Board had neither made a unit findingnor issueda certification in that situation, the representation petition having been withdrawn withthe consummation of collective-bargaining agreements covering units to which the em-ployervoluntarily agreed. AMERICAN LOOSE LEAF CORPORATION449fair labor practice sections of the Act.Hughes Tool Company,104 NLRB 318;Pacific Maritime Association and Its Member Companies,110 NLRB 1647;see alsoN. L. R. B. v. Pacific American Shipowners Association,218 F. 2d 913 (C. A. 9).The least that should be expected of the Respondent, if it would justify a refusal tobargain on the ground that the Union is unwilling to do what the law requires, isthat it put the Union's intent to an actual test.This the Respondent has not done byits premature refusal to meet and negotiate with the Union without so much as at-tempting first to verify whether with respect to this particular unit the Union's intentis what the Respondent claims it to be.For the reasons indicated above, I reject the Respondent's various contentions, andconclude and find on the record as a whole that the Respondent at all times sinceMarch 7, 1955, in violation of Section 8 (a) (5) of the Act, has refused to bargainwith the Union as the exclusive representative of the employees in the above-foundappropriate unit. I further find that the Respondent has thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed in Section7 of the Act 4IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent, set forth in section III, above,occurring in connection with the operations of the Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamongthe several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. It having been found thatthe Respondent has refused to bargain collectively with the Union as the exclusiverepresentative of its employeesin anappropriate unit, it will be recommended thatthe Respondent upon request bargain collectively with the Union.Upon the basis of the above findings of fact, and upon the entire record in thecas, I make the following:CONCLUSIONS OF LAWI.Bookbinders & Machine Operators Union No. 25, international Brotherhoodof Bookbinders, AFL, is a labor organization within the meaning of Section 2 (5)of the Act.2.All production and maintenance employees of the Respondent employed at itsNew York plant, exclusive of all office clericals, guards, professional employees,and all supervisors as defined in Section 2 (11) of the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.3.At all times since February 21, 1955, the Union has been the exclusive repre-sentative of all employees in the appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit on March 7, 1955, and thereafter, theRespondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8 (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, thereby4 Following the hearing, the Respondent submitted 12 itemized requests for findings offact and 4 itemized proposed conclusions of law to be ruled upon by the Trial ExaminerThe requested findings of fact are disposed of as follows. Item 6 is adopted to the extentindicated in the findings made above, items 1-5, 7, 8, and 11 are either not substantiallysupported in whose or in some aspect thereof, or are so materially qualified by other recordevidence as to supply in the pi ecise form presented, an incorrect meaning in whole or inpart, and consequently they are iejected for one os more of such reasons, except for suchportions thereof as are clearly consistent with express findings made above. Items 9 and10 involve questions of law rather than findings of fact, and are sufficiently dealt with inthe analysis of the Respondent's contentions made above.Each of the Respondent's pro-posed conclusions of law is rejected for the reasons stated in the body of this report._ 450DECISIONSOF NATIONALLABOR RELATIONS BOARDengaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelationsAct, we herebynotify our employees that:WE WILLNOT engage in any acts in any manner interfering with the effortsof Bookbinders&Machine Operators Union No. 25, International Brotherhoodof Bookbinders,AFL, tonegotiate for or represent the employees in the bar-gaining unit described below.WE WILL bargain collectively,upon request,with Bookbinders&MachineOperators UnionNo. 25,InternationalBrotherhoodof Bookbinders, AFL,as the exclusive representative of all the employees in the bargaining unitdescribed herein,with respect to rates of pay, wages, hours of employment,or other conditions of employment,and if an agreement is reached,embodyit in a signed contract.The bargaining unit is:All production and maintenance employees employedat our New Yorkplant, exclusive of all office clericals, guards,professional employees, andsupervisors as defined in Section 2 (11) of the National Labor RelationsAct.AMERICAN LOOSE LEAF CORPORATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Cessna Aircraft Company, Wichita DivisionandInternationalBrotherhood of Electrical Workers, Local271, AFL,Petitioner.Case No. 17-RC-2002. August 1, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A., Fleming,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer z1 The Employei's motion to dismiss the petition on the grounds that the Petitioner failedto make a proper showing of interest in the unit as amended,is denied.The showing ofinterest is an administrative matter ; and,in any event,the unit hereinafter found tobe appropriate is the same as the one originally petitioned for.R International Association of Machinists,District Lodge No. 70,AFL, was permittedto intervene on the basis of its current contractual interest.113 NLRB No. 48.